EXHIBIT 10.1

 

 

November 11, 2005

 

VIA EMAIL

 

Riccardo Pigliucci

Discovery Partners International, Inc.

 

 

Dear Riccardo:

This letter sets forth the substance of the agreement (“Agreement”) between you
and Discovery Partners International, Inc. (the “Company”), offered to you by
the Company in connection with your resignation of employment.

1.             Resignation.  Your employment with the Company, and all
affiliates, subsidiaries, and/or related corporation, ventures, and entities,
will terminate as a result of your resignation effective November 14, 2005 (the
“Resignation Date”).  You agree and acknowledge that you resign from the
Company’s Board of Directors effective as of the Resignation Date.

2.             Closing Benefits.  In consideration of your service and the
release of claims contained in this Agreement, and in satisfaction and complete
termination of that Key Employee Agreement of April 17, 1998 between you and the
Company,  the Company hereby agrees to provide you with the following benefits
on and after the Effective Date (as defined in Section 13 below) of this
Agreement:

2.1          Base Salary Compensation.  Provided that this Agreement becomes
effective as specified in Section 13 herein, the Company will pay to you, on the
Effective Date, a sum equivalent to one year of your base salary in effect as of
the Resignation Date, subject to standard payroll deductions and withholdings.

2.2          COBRA Coverage.  Provided that this Agreement becomes effective as
specified in Section 13 herein, and provided that you timely elect to continue
your health insurance coverage under COBRA, the Company will pay monthly
premiums for continued insurance coverage for you and any family members
enrolled in Company-provided group health insurance coverage as of the
Resignation Date for a period of twelve (12) months.

2.3          Accelerated Vesting of Stock Award.  Provided that this Agreement
becomes effective as specified in Section 13 herein, your Deferred Stock
Issuance Award granted August 4, 2003 (the “Award”) shall be vested as to 56,250
shares as of the Effective Date and such shares shall be issued to you on the
Effective Date (subject to withholding as described below).  Your execution of
this Agreement constitutes your consent to the foregoing amendment of the
Award.  By executing this Agreement, you hereby agree that any applicable
federal, state, local and foreign tax withholding obligation of the Company
which arises in connection with the vesting and issuance to you of the shares
will be satisfied by the Company’s

 

1

--------------------------------------------------------------------------------


 

withholding of shares (having an aggregate value equal to the minimum statutory
withholding rate) as set forth in the Award.  By executing this Agreement, you
further acknowledge that you have consulted with your tax advisor regarding the
tax consequences to you of the foregoing amendment of the Award.

2.4          Bonus Compensation.  Provided that this Agreement becomes effective
as specified in Section 13 herein, the Company will, on the Effective Date, pay
to you a bonus in the amount of seventy-five thousand dollars ($75,000.00),
subject to standard deductions and withholdings.

2.5          Legal Expenses.  Provided that this Agreement becomes effective as
specified in Section 13 herein, the Company will, upon submission to the Company
by your lawyers of a detailed statement for professional services rendered, pay
directly to such lawyers the reasonable expenses related to you securing advice
and representation in connection with the negotiation and preparation of this
Agreement, up to a maximum of ten thousand dollars ($10,000.00).

3.             Accrued Salary and Vacation.  On the Resignation Date, you will
be paid all accrued salary, and all accrued and unused vacation, earned through
the Resignation Date, subject to standard payroll deductions and withholdings.

4.             Stock Options or Awards.  Except as specifically modified by this
Agreement, terms, conditions, and limitations applicable to your restricted
stock award, other equity awards or options to purchase the Company’s Common
Stock (“Awards”) will remain in full force and effect pursuant to the applicable
agreements between you and the Company, the applicable plan documents, and any
other documents applicable to such Awards.

5.             Payment Upon a Change of Control.  Provided that this Agreement
becomes effective as specified in Section 13 herein, and provided that an event
or transaction constituting a Change of Control as defined below shall have
closed on or before June 30, 2006, the Company shall pay to you in a lump-sum
within fifteen (15) business days of the closing date of the Change of Control a
sum equivalent to one year of your base salary in effect as of the Resignation
Date, subject to standard withholdings and deductions.

5.1          Definition.  For purposes of this Agreement, “Change of Control”
means: (i) a sale or other disposition of all or substantially all of the assets
of the Company; (ii) a merger or consolidation in which the Company is not the
surviving entity and in which the stockholders of the Company immediately prior
to such consolidation or merger own less than fifty percent (50%) of the
surviving entity’s voting power immediately after the transaction; (iii) a
reverse merger in which the Company is the surviving entity but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and in which the stockholders of the Company immediately
prior to such reverse merger own less than fifty percent (50%) of the Company’s
voting power immediately after the transaction; (iv) an acquisition by any
person, entity or group within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or

 

2

--------------------------------------------------------------------------------


 

subsidiary of the Company or other entity controlled by the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the voting power entitled to vote
in the election of directors of the Company; or (v) in the event that the
individuals who, as of the Effective Date of this Agreement, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least fifty
percent (50%) of the Board.  (If the election, or nomination for election by the
Company’s stockholders, of any new director of the Company is approved by a vote
of at least fifty percent (50%) of the Incumbent Board, such new director shall
be considered to be a member of the Incumbent Board in the future.)

5.2          Parachute Tax.

(a)           If the payment you would receive pursuant to this Section 5 (the
“Payment”) (i) constitutes a “parachute payment” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but
for this sentence, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Payment shall be decreased (including to
zero, if necessary) to equal the largest portion of the Payment that would
result in no portion of the Payment being subject to the Excise Tax.

(b)           The accounting firm engaged by the Company for general audit
purposes shall calculate the amount of the necessary reduction (if any) in the
Payment pursuant to the preceding sentence.  If the accounting firm regularly
engaged by the Company is unable to perform such calculations, the Board shall
have the discretion to appoint another nationally recognized accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

(c)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you as soon as reasonably practicable after engagement.  The
Company shall be entitled to rely upon the accounting firm’s determinations,
which shall be final and binding on you.

6.             No Other Compensation or Benefits.  You acknowledge that, except
as expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Resignation Date.

7.             Expense Reimbursement.  You agree that, no later than December 1,
2005, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Resignation Date, if
any, for which you seek reimbursement.  The Company will reimburse you for these
expenses pursuant to its regular business practice.

8.             Return of Company Property.  You agree that you will return to
the Company all proprietary Company documents (and all copies thereof) and other
Company property in your possession or control, including, but not limited to,
Company files, correspondence, memoranda, notes, notebooks, drawings, books and
records, plans, forecasts, reports, proposals, studies,

 

3

--------------------------------------------------------------------------------


 

agreements, financial information, personnel information, sales and marketing
information, research and development information, systems information,
specifications, computer-recorded information, tangible property and equipment,
credit cards, entry cards, identification badges and keys and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part) (“Company
Property”) no later than November 16, 2005.  You also represent that you will
perform a good faith search to ensure that you are not in possession or control
of any Company Property after such date.  Notwithstanding the foregoing, in
consideration of your promises and covenants in this Agreement, you shall be
permitted to keep the cell phone and laptop computer issued to you by the
Company and currently in your possession, provided that you make arrangements
suitable to the Company to permanently delete all Company information contained
on either device.

9.             Proprietary Information Obligations.  You acknowledge that the
Employee Invention and Non-Disclosure Agreement executed by you, attached hereto
as Exhibit A, will remain in full force and effect.

10.          Confidentiality.  Each of you and the Company agree to hold the
terms of this Agreement in strictest confidence and agree not to publicize or
disclose the terms in any manner whatsoever; provided, however, that:  (a) you
may disclose this Agreement in confidence to your immediate family, (b) the
Company may disclose this Agreement as required by any applicable law,
regulation, listing standard or rule, and (c) you and the Company may disclose
this Agreement in confidence to your respective attorneys, accountants,
auditors, and tax preparers.  In particular, and without limitation, you may not
disclose the terms of this Agreement to any current or former Company employee
or agent, other than to a Company employee authorized to negotiate the terms of
this Agreement on behalf of the Company.

11.          Nondisparagement.  You agree that you will not at any time
disparage the Company or any of its officers, directors, or employees, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided that you will respond accurately and fully to any
questions, inquiry or request for information when required by legal process. 
The Company will direct its officers and directors not to at any time disparage
you in any manner likely to be harmful to you or your business reputation or
personal reputation; provided that the Company will respond accurately and fully
to any questions, inquiry or request for information when required by legal
process.

12.          Release of Claims.  Provided that this Agreement becomes effective
as specified in Section 13 herein, and except as otherwise provided in this
Agreement, in exchange for the consideration provided to you by this Agreement
that you are not otherwise entitled to receive, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement.  This general release includes, but is not limited to: 
(1) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other

 

4

--------------------------------------------------------------------------------


 

ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the Employee Retirement Income Security Act, the federal Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act (as
amended), the California Labor Code, and the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”).  Notwithstanding the foregoing,
this release does not extend to (i) any payments or benefits receivable or
obligations incurred or specified under this Agreement, (ii) claims under the
Indemnification Agreement described in Section 18 of this Agreement, (iii) any
other right to indemnification based on acts in the course and scope of your
employment with the Company or service as a member of the Company’s Board of
Directors pursuant to applicable law or the Company’s Certificate of
Incorporation or Bylaws, or (iv) any rights or coverage to which you may be
entitled under the Company’s director and officer liability insurance
policy(ies).

13.          ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA (“ADEA
Waiver”).  You also acknowledge that the consideration given for the ADEA Waiver
is in addition to anything of value to which you were already entitled.  You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that:  (a) your ADEA Waiver does not apply to any rights or claims
that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement and that you have so consulted;
(c) you have twenty-one (21) days to consider this Agreement (although you may
choose to voluntarily sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke the ADEA Waiver; and (e) this Agreement
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after you sign this Agreement
(the “Effective Date”).   You understand and agree that you will not receive the
benefits provided by this Agreement unless this Agreement becomes effective.

14.          Section 1542 Waiver by You.  In granting the release herein, you
hereby acknowledge that you have read and understand Section 1542 of the
California Civil Code:  “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.”  You hereby expressly waive and relinquish all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to your release of claims herein.

15.          Release of Claims by the Company.  Provided that this Agreement
becomes effective as specified in Section 13 herein and except as otherwise
provided in this Agreement, in exchange for the promises and covenants set forth
herein, the Company hereby releases, acquits, and forever discharges you, your
successors, heirs, legal representatives and assigns of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or any way related to agreements, acts or
conduct of yours in the good faith performance of duties

 

5

--------------------------------------------------------------------------------


 

within the scope of your employment by the Company at any time prior to the date
upon which the Company executes this Agreement, except for (i) claims that arise
out of or are based on a breach by you of this Agreement or your Employee
Inventions and Non-Disclosure Agreement with the Company, (ii) claims that arise
out of or are based upon fraud or embezzlement perpetrated by you against the
Company, (iii) claims that arise out of or are based upon any theft perpetrated
by you against the Company, (iv) claims against you that arise out of or are
based upon financial or reporting misconduct involving the Company for periods
ending on or before the Resignation Date, and (v) claims that arise out of or
are based upon criminal behavior by you against the Company.

16.          Section 1542 Waiver by the Company.  In granting the release
herein, the Company hereby acknowledges that it has read and understands Section
1542 of the California Civil Code:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  The Company hereby expressly waives and
relinquishes all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to its release of claims herein.

17.          Removal of Legends from Stock Certificates.  The Company covenants
and agrees that, promptly following your written request accompanied by
appropriate and customary certificates and/or representations, as applicable,
executed by you and your broker made on or after the date that is 90 days
following the Resignation Date, it will cause all affiliate and related legends
and other legends, as appropriate, to be removed from any stock certificates
representing shares of the Company’s common stock held by you.

18.          Indemnification.  The Indemnification Agreement entered into by you
and the Company, a copy of which is attached hereto as Exhibit B, shall remain
in effect following the Resignation Date in accordance with the terms of such
agreement.

19.          Arbitration.  To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all disputes or controversies of any nature whatsoever (with the sole
exception of disputes involving enforcement of the Employee Inventions and
Non-Disclosure Agreement), arising from or regarding the interpretation,
performance, enforcement or breach of this Agreement shall be resolved by
confidential, final and binding arbitration (rather than trial by jury or court
or resolution in some other forum) conducted by Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in San Diego, California, under the
then-existing JAMS rules.  The prevailing party in such arbitration proceedings
shall be entitled to recover from the other party reasonable attorneys’ fees and
other recoverable costs incurred in connection with such arbitration
proceeding.  Nothing in this Agreement shall prevent either party from seeking
to obtain injunctive relief in court to preserve the status quo or prevent
irreparable harm pending the conclusion of any such arbitration. 
Notwithstanding the foregoing, you and the Company each have the right to
resolve any issue or dispute involving confidential, proprietary or trade secret
information, or intellectual property rights, by Court action instead of
arbitration.

20.          Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject

 

6

--------------------------------------------------------------------------------


 

matter.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  This Agreement may not
be modified or amended except in a writing signed by both you and the authorized
representative of the Board of Directors of the Company.  This Agreement will
bind the heirs, personal representatives, successors and assigns of both you and
the Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  The failure to enforce any breach of this Agreement
shall not be deemed to be a waiver of any other or subsequent breach.  For
purposes of construing this Agreement, any ambiguities shall not be construed
against either party as the drafter.  If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible.  This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California.  This Agreement
may be executed in counterparts or with facsimile signatures, which shall be
deemed equivalent to originals.

If this Agreement is acceptable to you, please sign below and return one
original to me.

I wish you all the best in your future endeavors.

 

 

Sincerely,

 

 

 

 

 

Discovery Partners International, Inc.

 

 

 

 

By:

/s/ Harry F. Hixson, Jr.

 

 

Harry F. Hixson, Jr., Ph.D.

 

 

Member, Board of Directors

 

AGREED AND ACCEPTED:

/s/ Riccardo Pigliucci

 

November 14, 2005

Riccardo Pigliucci

 

Date

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Employee Invention and Non-Disclosure Agreement

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Indemnification Agreement

 

9

--------------------------------------------------------------------------------

 